       Case 2:20-cv-00747-JAM-DB Document 8 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID SABINO QUAIR, III,                           No. 2:20-cv-0747 JAM DB
11                       Plaintiff,
12           v.                                          ORDER
13    BOARD OF PAROLE HEARINGS, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

18   U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On December 10, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

22   not filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-00747-JAM-DB Document 8 Filed 01/28/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed December 10, 2020, are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     DATED: January 27, 2021                     /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
